Exhibit 10(M)














CARPENTER TECHNOLOGY CORPORATION
STOCK-BASED COMPENSATION PLAN
FOR OFFICERS AND KEY EMPLOYEES


STOCK OPTION AWARD AGREEMENT


CARPENTER TECHNOLOGY CORPORATION (the "Company") grants this STOCK OPTION to the
individual identified below (the "Participant"). Capitalized terms used herein
without definition have the respective meanings ascribed to them in the
CARPENTER TECHNOLOGY CORPORATION STOCK-BASED INCENTIVE COMPENSATION PLAN FOR
OFFICERS AND KEY EMPLOYEES, as amended and restated August 9, 2016 (the "Plan");
the terms, conditions and provisions of which are applicable to the Award
evidenced hereby and incorporated herein by reference.


1.    Grant of Option. The Participant has been granted a non-qualified stock
option (the "Option") to purchase the number of Shares set forth below (the
"Option Shares") pursuant to the terms of the Plan.


2.    Price. The purchase price per Option Share is set forth below.


3.    Term of Exercise. One-third (1/3) of the total Option Shares shall become
exercisable on each of the first three anniversaries of the Grant Date
contingent upon continued employment of the Participant with the Company on each
such anniversary and shall continue to be exercisable within the period ending
on the tenth anniversary of the Grant Date, except as otherwise provided under
the terms of the Plan. Notwithstanding the foregoing, in the event of a
Participant’s Retirement after the first anniversary of the Grant Date and prior
to the third anniversary of the Grant Date, not less than a pro rata portion of
the Option Shares shall be exercisable based on the number of days during the
three-year period from the Grant Date the Participant was employed by the
Company. Upon a Participant’s Retirement, the Committee reserves the right to
cause all Option Shares to become exercisable. Notwithstanding anything in this
Award to the contrary, if, within the two-year period immediately following a
Change in Control, the Participant’s employment is terminated by the Company for
any reason other than for Cause or terminated by the Participant for Good
Reason, one hundred percent (100%) of the Option Shares shall become fully
exercisable.


4.    Payment. Notice of the Participant’s intention to exercise all or a
portion of the Option shall be given (in accordance with the procedures
established by the Company from time to time) by the Participant or, in the case
of death of the participant, his/her legal representative. The form of payment
is to be specified in such notice. Full payment for Option Shares purchased
shall be made to the Plan Administrator, as specified in the guidelines,
following delivery to the Plan Administrator of notice of intention to exercise.


5.    Automatic Exercise. Any Option Shares that are exercisable but unexercised
as of the tenth anniversary of the Grant Date shall be automatically exercised
on the tenth anniversary of the Grant Date if the purchase price of an Option
Share is less than the Fair Market Value of a Share on such date and the
automatic exercise will result in the issuance of at least one (1) whole Share
to the Participant after payment of the purchase price and any applicable tax
withholding requirements. Payment of the purchase price and any applicable tax
withholding requirements shall be made by having the number of Shares to be
issued upon exercise reduced by a number of Shares having a Fair Market Value on
the date of exercise equal to the purchase price and any applicable tax
withholding requirements.


6.    Binding Effect. Subject to the terms of the Plan, the terms of this Option
shall be binding upon, and inure to the benefit of, both the Company, its
successors and assigns, and the Participant, his/her heirs and personal
representatives.




1



--------------------------------------------------------------------------------

Exhibit 10(M)














7.    Plan Compliance. The Participant should be aware that the terms of this
Option, including methods for exercise, may be modified without the consent of
the Participant to comply with applicable law, stock exchange or accounting
requirements.


CARPENTER TECHNOLOGY
CORPORATION                                                                    
By:              
Tony R. Thene
President and Chief Executive Officer


Name of Participant:            [NAME]
Number of Options Shares:        [# of Options]                        
Purchase Price per Option Share:    [Purchase Price]
Grant Date:                 [Grant
Date]                                                    




2

